Citation Nr: 1121379	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as schizophrenia, post traumatic stress disorder and anxiety.

2.  Entitlement to service connection for a neurological disorder, claimed as numbness of the bilateral feet and toes.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to November 1987, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of February 2009 from the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA), which denied these claims.  The Board has classified the psychiatric disorder claim to be a single issue, although the RO adjudicated the claim for service connection for the schizophrenia and for the PTSD with anxiety into two separate issues.

The Board notes that in the September 2009 substantive appeal (VA Form 9) which perfected the above issues, the Veteran checked off the box stating that he wished to limit the appeal to the issues listed as below.  Thereafter, below, the Veteran confined the issues for which he wanted to perfect an appeal to his psychiatric disorders and his neurological disorders of the lower extremities.  He notably omitted the following issues for which he had filed a notice of disagreement (NOD):  Entitlement to service connection for circulatory problems of the bilateral lower extremities; entitlement to service connection for migraine headaches; entitlement to service connection for an ankle disorder; entitlement to arthritis of both feet to include deterioration of the right foot; and entitlement to service connection for hypertension.  None of the written contentions submitted by the Veteran either in conjunction with, or following this September 2009 Form 9, serve to perfect an appeal as to these issues or otherwise revive them.  The subsequent contentions and statements solely focus on the remaining appellate issue.  While the RO has listed these issues as ripe for appeal on an August 2010 VA Form 8 Certification of Appeal, the Board points out that these matters were never perfected for appeal before the Board.  The Veteran had essentially withdrawn his pursuit for these claims with his VA Form 9 that confined the matters to those listed on the title sheet.

The NOD for these issues thus was withdrawn without having had a substantive appeal perfected for them.  These issues were never before the Board, despite the RO's actions to certify them as being before the Board.  38 C.F.R. § 20.204.  Accordingly the Board will only address the two enumerated issues on appeal in this decision.  

The Veteran submitted additional evidence in the form of prescription slips since the RO's supplemental statement of the case was most recently issued in February 2010.  These slips contain no evidence pertinent to establishing service connection for the issues on appeal.  Thus there is no need to obtain a waiver of review by the agency of original jurisdiction (AOJ) of this evidence.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the Veteran's psychiatric disorder began in service, manifested within one year of his discharge, or is causally related to active service; a diagnosis of PTSD related to a confirmed inservice stressor is not shown. 

2.  The competent evidence does not reflect that the Veteran's neurological disorder affecting both feet and toes began in service, was not manifested within one year of his discharge, or is causally related to active service. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A neurological disorder affecting both feet and toes was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the Veteran's claim on appeal was received August 2008 and a duty to assist letter was sent in September 2008 prior to the February 2009 denial of this claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of his and VA's respective duties.  The duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated in this matter where the evidence shows these claimed disorders beginning many year after service.  .
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in September 2008.

For the above reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless error).



II. Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including psychosis and certain organic diseases of the nervous system, when such diseases are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board notes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (nonprecedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

A.  Psychiatric disorder to include schizophrenia, psychosis or PTSD.

The Veteran contends that he should be service connected for a psychiatric disorder as due to his active service.  He cites the active duty training as causing his mental illness.  He has alleged that he did not have schizophrenia or psychosis prior to service, but said that after long hours of training, he would have hallucinations of little green men floating.  He also indicated that he had symptoms of paranoia after being coaxed to visit a fellow unit soldier in the hospital.  

Records obtained from the National Guard reveal no evidence of any psychiatric complaints or symptoms on the April 1987 enlistment examination or accompanying report of medical history.  There are no records of treatment for or complaints of psychiatric problems during his active service.  His service personnel records do reflect that he was discharged under honorable conditions due to unsatisfactory participation.  No further elaboration as to the nature of the unsatisfactory participation is of record.

The earliest record of any psychiatric problems is shown in January 2003 when the Veteran was diagnosed with psychosis not otherwise specified, with depression, anxiety and delusions of grandeur noted.  The Veteran wrote over this treatment note a statement saying he had requested that doctors in the military treat him for anxiety, depression and psychosis but they failed to do so.  Other records from 2003 show treatment in February 2003 for symptoms of auditory and visual hallucinations, and paranoid thoughts where he distrusted others, and thought people were out to get him.  He was initially diagnosed with schizophrenia, however a March 2003 note changed the diagnosis from schizophrenia to schizoaffective disorder.  These records were negative for any mention of his National Guard service in his social history.  He continued treatment through 2003 for continued psychotic symptoms of auditory and visual hallucinations and paranoia.  He also underwent a detailed psychiatric evaluation for Social Security in July 2003.  This examination noted the Veteran to not be a reliable historian due to the fact that he was actively psychotic.  He indicated that his cat talked with him about his medication regimen and that in addition to the cat he had a dinosaur and spaceship which he talked to.  Socially he was noted to have last worked in 2002.  No mention of any military history was made.  He was actively psychotic on the mental status examination with hallucinations and had a manner and attitude of an actively psychotic individual.  He was assessed with psychosis not otherwise specified.  He was again noted in an October 2003 note to be a very poor historian due to his symptoms, and was noted to believe that people were trying to come through the wall to come after him.  His diagnosis in October 2003 was paranoid schizophrenia.  

He was seen in February 2004 with continued problems with paranoia, and rambling, and was again noted to be a poor historian, and not coherent.  

Thereafter records are silent for treatment until February 2006, when he was again diagnosed with paranoid schizophrenia.  He was having hallucinations and still was paranoid and fearful that others were going to hurt him.  His visual hallucinations were of a monkey, and he was noted to place his couch against his door due to fears of people.  He was noted to act strangely during the session and growled.  In June 2006 he refused further services and no longer wanted to be contacted.  He requested services again a year later in July 2007 when he requested medications for symptoms that included paranoia, visual hallucinations and acting really bad.  

He was again treated for schizophrenia symptoms in January 2008 and February 2008, and was noted to grunt through treatment sessions and look around the room suspiciously.  Another January 2008 note showed that he continued with auditory and visual hallucinations and was very paranoid, and worried that others were trying to kill him.  He had problems with poor memory and concentration and had difficulty focusing on tasks.  He also described himself as having multiple personalities.   In March 2008 he was contacted by mental health over the phone and he was illogical and denied that it was him on the phone.  He was deemed not appropriate for therapy as he was not oriented or able to process.  In May 2008 he was noted to fail to show for his appointments and no further appointments were planned for him.

A March 2009 letter from the Veteran's psychiatrist noted the Veteran's symptoms of auditory and visual hallucinations and delusions.  The doctor noted that according to the Veteran he had an honorable discharge from service in 1989.  He was first hospitalized for paranoid schizophrenia in 2003.  According to the Veteran he was having symptoms of hallucinations, delusions and paranoia as far back as 1987 but did not tell anyone for fear of getting a "bad discharge."  The psychiatrist noted that according to the most recent epidemiology data, the age of onset for schizophrenic symptoms is from 18-15 years of age, so his claim was plausible. 

Another letter from a psychiatrist dated in October 2009 indicated that the Veteran requested a letter be sent with regard to his psychiatric state.  He was described as having difficulties with anxieties due to paranoid thoughts that cause him difficulties, due to his diagnosis of schizophrenia.  These thoughts were said to have caused him problems during his service with the Army.  

The Veteran submitted various statements including one in July 2009 wherein he claimed that since he left service in November 1987, his anxiety symptoms were the same.  

The Veteran also submitted articles on schizophrenia.  They addressed medication used to treat the symptoms, and pointed out that schizophrenia tends to begin in teenage and early adulthood.  Records dated between 2003 and 2010 showed ongoing prescription medications used to his treat psychiatric symptoms. 

Although the Veteran has claimed having PTSD in addition to schizophrenia and psychosis, there is no diagnosis of this disorder made anywhere in the medical records obtained.  

Based on a review of the foregoing, the Board finds that service connection is not warranted for any psychiatric disorder, to include schizophrenia, psychosis with delusions and paranoia or PTSD with anxiety.  There is no evidence of any psychiatric disorder having manifested during any period of active service, or within one year of any such period of active service.  The earliest evidence of a psychiatric disorder is not shown until January 2003, decades after his service.  

There is also no basis for granting service connection for any psychiatric disorder based on any incident in service.  The Veteran's lay statements contending that his symptoms began in service and were caused either by training or by visiting a fellow service member in the hospital have no credibility as he has repeatedly been demonstrated to be a very poor historian due to his symptoms that include delusional and paranoid thought and ongoing hallucinations.  As for PTSD, there is no diagnosis of this condition based on a valid stressor, thus service connection is not in order. 

The opinions from the psychiatrists in March 2009 and October 2009 which appear to raise the possibility of the Veteran's psychiatric symptoms beginning during service are based in large part on the Veteran's history, but as noted earlier, his history is deemed not credible due to his being a poor historian.  As far as the opinion deeming it plausible that his psychiatric disorder began in service due to the fact that schizophrenia tends to manifest in teens and early adulthood, this is greatly outweighed by the evidence showing no manifestations of a psychiatric disorder until 2003.  

In sum, the preponderance of the evidence is against the award of service connection, and the application of the benefit of the doubt does not apply in this instance.  Service connection for a psychiatric disorder is denied.

B.  Service Connection for Numbness, Bilateral Feet and Legs.

The Veteran contends that service connection is warranted for neurological problems of numbness in both feet and toes.

Records obtained from the National Guard reveal no evidence of any neurological complaints or symptoms on the April 1987 enlistment examination or accompanying report of medical history.  The only foot problem noted was a moderate bilateral pes planus that was asymptomatic. There are no records of treatment for (or complaints of) neurological problems with his lower extremities during his active service.  There is also no evidence of medical treatment for, or findings of, neurological  problems with his lower extremities for decades after service.  The earliest evidence of such problems is shown when the Veteran underwent EMG-NCS studies in June 2009 for complaints of tingling and numbness in his feet since 1987.  He was not noted to have any low back pain, was not diabetic, and not on Coumadin.  The diagnosis after testing was bilateral sensorimotor peripheral neuropathy.

An August 2009 letter written by the Veteran's physician for purposes of submitting to his appeal for VA benefits said the Veteran has bilateral lower extremity sensorimotor peripheral neuropathy.  This was diagnosed by EMG and symptoms.  The doctor gave an opinion that it is most likely that the Veteran obtained this neuropathy during service.  The doctor stated that he suffered repetitive trauma during military drills causing him to have foot numbness and pain in his legs.  Most likely the pinching and compression of the nerves in his legs and feet play a significant role in the development of this condition.  His EMG was said to show significant deficit in his legs.  In addition the Veteran's TSH, B12, folate and blood glucose levels were normal, so a systemic cause was unlikely.  The private doctor's statement reads in pertinent part as follows:

His neuropathy symptoms began during his military service on the dates of August 4, 1987 to November 12, 1987 and prior to his honorable discharge in 1989.  The numbness and tingling have gradually progressed since this time.   

The Veteran has also submitted prescription records showing ongoing prescription medications to treat psychiatric symptoms and hypertension between 2003 and 2010.  These records make no reference to peripheral neuropathy in relations to service.

Based on a review of the foregoing, the Board finds that service connection  is not warranted for numbness affecting the bilateral feet and toes, either on a direct or presumptive basis.  

First and foremost, there is no contemporaneous evidence of any such problem shown in active service or for many years after service.  

Second, any medical opinion linking the current complaints to service is not based on a verified factual premise.  Although the Veteran did submit medical evidence which appears to trace the beginning symptoms of neuropathy back to 1987, and an opinion from a physician that links the diagnosed sensorimotor peripheral neuropathy of both feet directly to service and to repetitive trauma sustained therein, the Board notes that the history of repetitive trauma upon which such opinion is based is not shown by independent records.  Rather, such history comes only from the unverified accounts provided by the Veteran.  As discussed above, the Veteran has been demonstrated to be a very poor historian, with no credibility due to his severe psychiatric symptoms.  Thus, what appears at first glance to be medical evidence giving a history of symptoms beginning in 1987 and linking the current neuropathy to service is in actually useless for advancing this claim as the private doctors statements are based on history given by a not credible Veteran.  

Having discounted the value of the August 2009 statement, the Board finds that no competent medical evidence has otherwise been presented to show a causal nexus between a current neurological disorder and the Veteran's period of service.  The lack of evidence of record showing neurological problems or injury to his feet in service or problems for years thereafter carries a great deal of weight.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

Accordingly, the Bo the preponderance of the evidence is against a grant of service connection for numbness of the bilateral feet and toes.  The application of the benefit of the doubt does not apply in this instance.  


ORDER

Service connection for a psychiatric disorder, claimed as schizophrenia, post traumatic stress disorder and anxiety, is denied.

Service connection for a neurological disorder manifested as numbness of both legs and feet is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


